NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable.	
Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) as being unpatentable.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over each claim set of U.S. Patent No. 11,106,370. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by at least one claim set of each of the listed patents above. For example claim 1 of the instant application is anticipated by claim 6 of U.S. Patent No. 11,106,370. Claim 1 of the instant application, therefore, is not patently distinct from claim 6 of the U.S. Patent No. 11,106,370 and as such is unpatentable for obvious-type double patenting. Claims 2-20 of the instant application correspond to various limitations as recited in claims 1-16 of the U.S. Patent No. 11,106,370 and are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.
	In the event that any claim is not completely anticipated by at least one claim of a patent
above, the claims would still be rejected on the grounds of obvious nonstatutory double
patenting in further view of the prior art below that teaches or makes obvious that missing part,
and one of ordinary skill in the art could have incorporated such teachings prior to the effective
filings date of the claimed invention.
Please note that MPEP § 804 states:
“A complete response to a nonstatutory double patenting (NSDP) rejection is
either a reply by applicant showing that the claims subject to the rejection are patentably
distinct from the reference claims or the filing of a terminal disclaimer in accordance with
37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §
1490 for a discussion of terminal disclaimers). Such a response is required even when
the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer,
or filing a showing that the claims subject to the rejection are patentably distinct from the
reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements 
as to form not necessary for further consideration of the claims may be held in abeyance
until allowable subject matter is indicated. Replies with an omission should be treated as
provided in MPEP § 714.03.”
In accordance with MPEP § 804 and §714.03 the examiner will hold any
response/amendments to this office action as NON-COMPLIANT without any additional
extensions of time that do not contain:	
a. an approved terminal disclaimer, or
b. a complete and concise explanation of how the inventions are patentably distinct from one another.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, which depends from claim 6, recites “the changed endurance condition threshold is further based on a rate at which the at least one die of the third group of dice satisfied the endurance condition threshold.” However, claim 6 recites “in response to determining that the first group of dice has satisfied the endurance condition threshold.” Therefore, there is insufficient antecedent basis for “the at least one die of the third group of dice satisfied the endurance condition threshold” in the claim 7. For examination, the limitation will be interpreted at the at least one die of the first group of died satisfied the endurance condition threshold. Claims 14 and 20 recite similar claim limitations and are also rejected for the same reasoning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov (US 2018/0284997) and Fleming et al. (US 2020/0327953).
Regarding claim 1, Dalmatov discloses: 
A system comprising: 
a plurality of dice (FIG. 1 RAID Groups 190; [0021] the terms "disk drive," "disk," and "drive" are intended to apply to storage drives of any type or technology, and thus describe magnetic disk drives, optical disk drives, SSDs, flash drives, and the like, even if such drives have no identifiable "disk."; Flash memory consists of multiple dies); and 
a processing device operatively coupled to the plurality dice ([0062] method 600 may be carried out, for example, by the software constructs shown in FIG. 1, which reside in the memory 130 of SP 120 and are run by the set of processing units 124), the processing device to perform operations comprising: 
storing data of one or more stripes at a first group of dice (FIG. 1 RAID group 1 190a of RAID Groups 190) of a plurality of dice ([0001] Software running on the storage processors manages incoming storage requests and performs various data processing tasks to organize and secure the data elements stored on the non-volatile storage devices; [0021] RAID groups 190 may each include any number of disk drives greater than one and may be arranged in any RAID configuration that provides striping); 
determining that the first group of dice has satisfied an endurance condition threshold (FIG. 6 step 612 In response to detecting that a first SSD of the RAID group has an endurance value that differs from that of the set of other SSDs in the RAID group…) comprising a predetermined number of write operations ([0063] Each endurance value for an SSD indicates an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement) or bit errors ([0063] For example, the data storage system 116 may generate endurance values 260 based on monitoring errors and/or failures in SSDs and predicting when the SSDs will need to be replaced); 
...using the changed (as taught by Fleming below) endurance condition threshold to determine a time to store data of one or more subsequent stripes at a second group of dice of the plurality of dice (FIG. 1 RAID group 2 190b of RAID Groups 190; FIG. 4 Intersection 430 of Failure Threshold 420 and Characteristic Curve 410 indicates when a replacement should occur; [0052] An error threshold 420 defines a number of failures at which an SSD is declared failed and in need of replacement. Knowing the curve 410 and the failure threshold 420, one may predict an intersection 430 of the two, which corresponds to a number 440 of P/E cycles at which failure of an SSD is predicted and by which point replacement of the SSD should occur. In an example, the endurance value of an SSD is predicted based on the replacement number 440, e.g., by converting a number of P/E cycles to a corresponding number of writes per day; [0043] Further, it should be appreciated that endurance values 220 of SSDs may change over time, and that endurance values of different SSDs may change at different rates. For example, after a period of time passes, such as 1 year, the SP 120 may regenerate endurance values 220, e.g., based on performance data accumulated over the prior year and/or based on other information. If any outlier SSD is detected among the newly-generated endurance values, the RAID manager 144 may swap out the new outlier for a spare or other SSD, whose endurance value more closely matches those of the other SSDs in the RAID group), wherein the second group of dice includes at least one die that is not included in the first group of dice (FIG. 6 step 612 …modify the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on the second SSD having an endurance value that matches that of the set of other SSDs more closely than that of the first SSD, and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate (i.e. store the subsequent data) with the second SSD in place of the first SSD).
Dalmatov does not appear to explicitly teach “changing the endurance condition threshold to a changed endurance condition threshold, wherein the changed endurance condition threshold is based on a number of the first group of dice to come within a threshold percentage of satisfying the endurance condition threshold.” However, Fleming et al. disclose:
changing the endurance condition threshold (FIG. 4 Bad Blocks Threshold 412 initially 418 set to a Minimum Threshold 410; [0201] errors commonly detected at the block level. These errors may be referred to as block fails, block failures, or bad blocks) to a changed endurance condition threshold (FIG. 4 Adjust 420; [0207] A storage system starting or initializing the bad blocks threshold 412 at a minimum threshold 410, then adjusting the bad blocks threshold 412 upwards avoids prematurely retiring an excessive number of bad planes, thus preserving storage capacity. Starting with a minimum threshold 410 for the bad blocks threshold 412 avoids the storage system having to waste too much time and resources doing retries, rewrites to new locations, or recovering data in cases where there are bad planes, which are thus detected early), wherein the changed endurance condition threshold is based on a number of the first group of dice to come within a threshold percentage of satisfying the endurance condition threshold (FIG. 5; [0211] The bad blocks threshold 412 rises from the minimum value 502, at zero amount of memory declared bad 510, to the maximum value 504, at a maximum amount 508 of memory declared bad 510, and stays at a cap 422 at the maximum value 504 even with additional memory declared bad 510 beyond the declared maximum amount 508 for the linear interpolation 506. An example range for linear interpolation 506 is from system start up with new storage memory until 1% of the planes 428 or LUNs 424 of flash memory 408 is memory declared bad 510. In the range for linear interpolation 506, the bad blocks threshold 412 rises linearly with amount of memory declared bad 510); 
Dalmatov and Fleming et al. are analogous art because Dalmatov teach arranging SSD resources based on estimated endurance and Fleming et al. teach an adaptive bad block threshold. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dalmatov and Fleming et al. before him/her, to modify the teachings of Dalmatov with the teachings of Fleming et al. because adaptively increasing the endurance condition threshold avoids prematurely or unnecessarily retiring die that would otherwise have been usable (Fleming et al. [0205]). By adaptively adjusting the threshold upward, system avoids decreasing storage capacity too soon as the die wear out ([0204]).
Regarding claim 2, Dalmatov further discloses: 
The system of claim 1, wherein the endurance condition threshold corresponds to a bit error rate threshold, and wherein the changed endurance condition threshold corresponds to an increased bit error rate threshold (FIG. 6 step 610; [0063] At 610, an endurance value is generated for each of multiple SSDs in a RAID (Redundant Array of Independent Disks) group. Each endurance value for an SSD indicates an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement. For example, the data storage system 116 may generate endurance values 260 based on monitoring errors and/or failures in SSDs and predicting when the SSDs will need to be replaced).
Regarding claim 3, Dalmatov further discloses: 
The system of claim 1, wherein the endurance condition threshold corresponds to a threshold number of write operations, and wherein the changed endurance condition threshold corresponds to an increased threshold number of write operations (FIG. 6 step 610; [0063] At 610, an endurance value is generated for each of multiple SSDs in a RAID (Redundant Array of Independent Disks) group. Each endurance value for an SSD indicates an estimated number of write operations that may be performed on the SSD before the SSD wears out and requires replacement).
Regarding claim 4, Dalmatov further discloses: 
The system of claim 1, wherein the operations further comprise determining that the second group of dice has satisfied the changed endurance condition threshold (FIG. 6 step 612 In response to detecting that a first SSD (i.e. FIG. 1 190b) of the RAID group has an endurance value that differs from that of the set of other SSDs in the RAID group…).
Regarding claim 5, Dalmatov further discloses: 
The system of claim 1, wherein the operations further comprise storing data of the one or more subsequent stripes at the second group of dice of the plurality of dice in response to determining that the first group of dice has satisfied the changed endurance condition threshold (FIG. 6 step 612 …modify the RAID group by (i) replacing the first SSD with a second SSD not previously part of the RAID group, based at least in part on the second SSD having an endurance value that matches that of the set of other SSDs more closely than that of the first SSD, and (ii) populating the second SSD with contents of the first SSD to enable the RAID group to operate (i.e. store the subsequent data) with the second SSD in place of the first SSD).
Regarding claim 6, Dalmatov further discloses: 
The system of claim 1, wherein the operations further comprise storing data of the one or more subsequent stripes at a third group of dice of the plurality of dice (FIG. 1 RAID group 3 190c) in response to determining that the first group of dice has satisfied the endurance condition threshold, the third group of dice including at least one die that is not included in the first group of dice ([0021] The storage 180 also includes spare disk drives 192. Some of these spare disk drives 192 may be “hot spares,” meaning that they are maintained in a powered-up state and are ready to be deployed quickly if the need arises, e.g., if a disk drive in one of the RAID groups 190 should fail).
Regarding claim 7, Fleming et al. further discloses: 
The system of claim 6, wherein the changed endurance condition threshold is further based on a rate at which the at least one die of the third group of dice (as discussed above, the limitation is interpreted as the first group of dice) satisfied the endurance condition threshold (FIG. 7 step 712 Retired planes or LUNs (i.e. die) exceeding threshold amount or rate?).
Claims 8-20 recite limitations substantially similar to those of claims 1-8. Therefore, claims 8-20 are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY A WARREN/Primary Examiner, Art Unit 2137